Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 10/16/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

5.	Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotterer et al. (US 5,844,781) in view of Tsutsui et al. (US 2017/0076893 A1).

 	Pertaining to claim 1, Schlotterer et al. discloses A relay (13, see fig. 2) comprising: a relay main body (15, see fig. 2) comprising a base (23, see fig. 2) comprising a first surface facing a circuit board (23), and a relay substrate (27) extending, in a direction intersecting the first surface, from a second surface on an opposite side of the base (23) from the first surface in the direction intersecting the first surface, the base (23) and the relay substrate (27) being united with each other; and a case (19, see fig. 2) having a hollow box shape with one opened surface (21, see fig. 2) and attached to the relay main body (15) with an end portion on the opened surface side facing the base (23) to cover the relay substrate (27), wherein the relay main body (15) comprises: a board connector (49, 61, see fig. 2) provided on the first surface of the base and configured to connect to the circuit board (23), an electronic component mounting portion (59, see fig. 2) provided on the relay substrate (27), a conducting portion provided on respective surfaces of the base and the relay substrate to electrically connect the board connector (33) and the electronic component mounting portion (59), and an electronic component  (67) mounted on the electronic component mounting portion (59).  
 	But, Schlotterer et al. does not explicitly teach the case being filled with sealant.

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the case being filled with sealant in the device of Schlotterer et al. based on the teachings of Tsutsui et al. in order to provides an electronic-device seal structure that facilitates manufacturing of an electronic device and enables reduction in manufacturing cost (see paragraph [0005]).

 	Pertaining to claim 3, Schlotterer et al. as modified by Tsutsui et al. further discloses, wherein a recess (70 of Tsutsui et al.) extending from the first surface in the direction intersecting the first surface is provided on the conducting portion (55 of Schlotterer et al.) on a side surface intersecting the first surface of the base (23 of Schlotterer et al.).  

 	Pertaining to claim 4, Schlotterer et al. discloses, wherein a cleaning water (see column 3, lines 1-4) drain gap is provided between the second surface of the base and the end portion on the opened (21) surface side of the case (19).  

 	Pertaining to claim 5, Schlotterer et al. discloses, wherein the case (19) has a rectangular parallelepiped shape (see fig. 2), and an inclined surface is provided on the end portion on the opened surface side of the case (19) and on at least a pair of inner surfaces of the case facing each other (see fig. 2), the inclined surface being getting 

 	Pertaining to claim 6, Schlotterer et al. as modified by Tsutsui et al. further discloses, wherein the relay substrate (27) has a rectangular cross section taken along the first surface (see fig. 2), and a sealant outflow preventing groove portion (see paragraph [0037] of Tsutsui et al.)is provided on at least a pair of opposite surfaces of the relay substrate (27) facing the end portion on the opened surface side of the case (19).  

 	Pertaining to claim 7, Schlotterer et al. discloses, wherein a solder (53) leakage preventing groove portion is provided at an end portion of the conducting portion (55) adjacent to the electronic component mounting portion (59).  

 	Pertaining to claim 8, Schlotterer et al. as modified by Tsutsui et al. further discloses, wherein a recess (70 of Tsutsui et al.) extending from the first surface in the direction intersecting the first surface is provided on the conducting portion (55 of Schlotterer et al.) on a side surface intersecting the first surface of the base (27).  

 	Pertaining to claim 9, Schlotterer et al. discloses, wherein a cleaning water (see column 3, lines 1-4) drain gap is provided between the second surface of the base and the end portion on the opened (21) surface side of the case (19).  

Pertaining to claim 10, Schlotterer et al. discloses, wherein the case (19) has a rectangular parallelepiped shape (see fig. 2), and an inclined surface is provided on the end portion on the opened surface side of the case (19) and on at least a pair of inner surfaces of the case facing each other (see fig. 2), the inclined surface being getting closer to the relay substrate (27) as a distance from the end portion on the opened surface side (21) in the direction intersecting the first surface increases.  

 	Pertaining to claim 11, Schlotterer et al. as modified by Tsutsui et al. further discloses, wherein the relay substrate (27) has a rectangular cross section taken along the first surface (see fig. 2), and a sealant outflow preventing groove portion (see paragraph [0037] of Tsutsui et al.)is provided on at least a pair of opposite surfaces of the relay substrate (27) facing the end portion on the opened surface side of the case (19).  

 	Pertaining to claim 12, Schlotterer et al. discloses, wherein a solder (53) leakage preventing groove portion is provided at an end portion of the conducting portion (55) adjacent to the electronic component mounting portion (59).  

Allowable Subject Matter
6.  	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
 	
	wherein the relay substrate comprises a plate portion provided with the electronic component mounting portion, and an assembly guide connected to an end portion of the plate portion adjacent to the base and the second surface of the base and having a width in a thickness direction of the relay substrate larger than a width of the plate portion and smaller than a width of the base, the assembly guide being configured to guide the relay substrate to an assembly position in the case.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848